               Case 2:18-cv-00381-RSM Document 92 Filed 04/27/20 Page 1 of 4



     The Honorable Ricardo S. Martinez
 1

 2

 3

 4

 5

 6

 7                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 8                                          AT SEATTLE
 9

10 CLOANTO CORPORATION, AMIGA, INC.,
   ITEC, LLC and AMINO DEVELOPMENT
11 CORPORATION,

12                            Plaintiffs,
13           - against -                                Civil Action No.: 2:18-cv-00381-RSM
                                                        (consolidated with 2:18-cv-00535)
14 HYPERION ENTERTAINMENT CVBA,

15                            Defendant.
                                                        STIPULATED MOTION TO
16                                                      CONTINUE TRIAL DATE AND
     HYPERION ENTERTAINMENT CVBA                        RELATED DATES BY THREE
17                                                      MONTHS TO FACILITATE
                              Counterclaim Plaintiff,   SETTLEMENT DISCUSSIONS
18
             - against -                                NOTE ON MOTION CALENDAR:
19                                                      April 24, 2020
   CLOANTO CORPORATION, AMIGA, INC.,
20 ITEC, LLC and AMINO DEVELOPMENT
   CORPORATION,
21
                     Counterclaim Defendants.
22

23

24

25

26
     Stipulated Motion to Continue Trial Date                       GORDON E. R. TROY PC
     Case No. 2:18-cv-00381                                         5203 Shelburne Road
     Page | 1                                                       P.O. Box 1180 Shelburne, VT 05482
                                                                    (802) 881-0640/Fax: (646) 588-1962
               Case 2:18-cv-00381-RSM Document 92 Filed 04/27/20 Page 2 of 4




 1                                             STIPULATION
 2           Plaintiffs/Counter-Defendants Cloanto Corporation, Amiga, Inc., Amino Development
 3 Corporation, and Itec, LLC (“Plaintiffs”), together with Defendant/Counterclaim Plaintiff

 4 Hyperion Entertainment CVBA (“Defendant”) (collectively, the “Parties”), pursuant to LCR

 5 7(d)(1) and LCR 10(g), jointly move the Court for an order extending, by approximately three

 6 months, the dates in the Court’s Order of October 8, 2019 (Dkt. No. 82). The Parties submit

 7 there is good cause to modify the current case schedule, for the reasons set forth below.

 8           The Parties have resumed substantial and earnest settlement discussions to resolve all of
 9 the matters between them, including those at issue in this consolidated proceeding. However, the

10 Parties’ principals reside in Belgium and northern Italy, which the COVID-19 crisis has hit

11 particularly hard. The additional time the Parties request will enable them to focus exclusively

12 on trying to settle this dispute without further assistance from this Court. Accordingly, the

13 Parties respectfully request that the Court extend the remaining deadlines as follows:

14           Deadline/Event                                       Current        Proposed
15           All dispositive motions must be filed by and         05/07/2020     08/06/2020
             Noted on the motion calendar no later than
16           the THIRD Friday thereafter
17           Mediation per LCR 39.1(c)(3), if requested           06/19/2020     09/18/2020
             held no later than
18
             All motions in limine must be filed by and          07/09/2020      10/08/2020
19           noted on the motion calendar no later than
             the THIRD Friday thereafter
20
             Agreed pretrial order due                            07/24/2020     10/23/2020
21
             Pretrial conference to be scheduled by
22           the Court
23           Trial brief, proposed voir dire questions,           07/31/2020     10/30/2020
             jury instructions, neutral statement of the case,
24           and trial exhibits due
25

26
     Stipulated Motion to Continue Trial Date                            GORDON E. R. TROY PC
     Case No. 2:18-cv-00381                                              5203 Shelburne Road
     Page | 2                                                            P.O. Box 1180 Shelburne, VT 05482
                                                                         (802) 881-0640/Fax: (646) 588-1962
               Case 2:18-cv-00381-RSM Document 92 Filed 04/27/20 Page 3 of 4




 1           The Parties’ joint request is not sought for purposes of delay. Rather, due to the
 2 complexity of the issues for settlement, coupled by the COVID-19 crisis, the Parties believe that

 3 a three-month extension is necessary to afford them the opportunity to settle all issues that may

 4 arise in the future.

 5           Respectfully submitted this 24th day of April 2020.
 6 By /s/ Gordon E. R. Troy                                By /s/ Eric J. Harrison
   Gordon E. R. Troy                                       Eric J. Harrison
 7 Pro Hac Vice                                            5400 California Avenue SW, Suite E
   Gordon E. R. Troy, PC                                   Seattle, WA 98136
 8 5203 Shelburne Road                                     Tel. (206) 388-8092
   Shelburne, VT 05482                                     ericjohnharrison@gmail.com
 9 Tel. (802) 881-0640
   gtroy@webtm.com
10

11 By /s/ Michael G. Atkins
   Michael G. Atkins, WSBA# 26026
12 Atkins Intellectual Property, PLLC
   113 Cherry Street #18483
13 Seattle, WA 98104-2205
   Tel (206) 628-0983
14 mike@atkinsip.com

15 Attorneys for Cloanto Corporation,
   Amiga, Inc., Amino Development Corporation,
16 and Itec, LLC

17                                                ORDER
18           SO ORDERED, the new Trial Date is 11/02/2020.
19           DATED this 27th day of April, 2020.
20

21

22

23
                                                   A
                                                   RICARDO S. MARTINEZ
                                                   CHIEF UNITED STATES DISTRICT JUDGE
24

25

26
     Stipulated Motion to Continue Trial Date                             GORDON E. R. TROY PC
     Case No. 2:18-cv-00381                                               5203 Shelburne Road
     Page | 3                                                             P.O. Box 1180 Shelburne, VT 05482
                                                                          (802) 881-0640/Fax: (646) 588-1962
               Case 2:18-cv-00381-RSM Document 92 Filed 04/27/20 Page 4 of 4



                                      CERTIFICATE OF SERVICE
 1
             I hereby certify that on the 24th day of April, 2020, I electronically filed the foregoing
 2
     with the Clerk of the Court using the CM/ECF system which will send notification of such filing
 3
     to the following:
 4
                     Eric J. Harrison ericjohnharrison@gmail.com
 5
                     Rhett V Barney RhettB@leehayes.com
 6
                     Robert J. Carlson bob@leehayes.com, litigation@leehayes.com,
 7
                     ShellyG@leehayes.com and soniav@leehayes.com
 8
                     Sarah E. Elsden Sarah.Elsden@leehayes.com, ShellyG@leehayes.com
 9
                                                     By /s/ Gordon E. R. Troy
10                                                     Gordon E. R. Troy
                                                       Pro Hac Vice
11                                                     Gordon E. R. Troy, PC
                                                       5203 Shelburne Road
12                                                     Shelburne, VT 05482
                                                       Tel. (802) 881-0640
13                                                     FAX (610) 588-1962
                                                       gtroy@webtm.com
14

15

16

17

18

19

20

21

22

23

24

25

26
     Stipulated Motion to Continue Trial Date                               GORDON E. R. TROY PC
     Case No. 2:18-cv-00381                                                 5203 Shelburne Road
     Page | 4                                                               P.O. Box 1180 Shelburne, VT 05482
                                                                            (802) 881-0640/Fax: (646) 588-1962
